Case 4:17-cv-13292-LVP-EAS ECF No. 122-6 filed 02/27/20   PageID.2903   Page 1 of 3




                        Exhibit F
Case 4:17-cv-13292-LVP-EAS ECF No. 122-6 filed 02/27/20                                     PageID.2904   Page 2 of 3


   From:           Abigail Carter
   To:             Stephen Klein
   Cc:             Mersino, Paul; Joshua Rosenthal
   Subject:        RE: AFT MI v. Project Veritas - electronic copy of Weingarten subpoena
   Date:           Thursday, January 30, 2020 3:23:59 PM


  Steve,

  Thank you for sending a copy of the subpoena. I am continuing to represent AFT and President
  Weingarten in connection with this subpoena. Ms. Weingarten is not available on February 18. She
  will be out of town all that week in connection with Executive Council meetings.

  More generally, however, it does not appear likely that Ms. Weingarten will have much information
  relevant to this particular case. She became aware of the facts underlying the case only after AFT
  Michigan discovered that Jorge was not who she purported to be. She received information about
  Jorge’s activities at AFT Michigan only indirectly. Ms. Weingarten’s name is not on many documents,
  and I understand that she has not been frequently mentioned in the depositions that have occurred.
  This reflects her degree of connection to this matter: one of many affiliate-related matters that she
  becomes aware of or comments on as leader of a 1.7-million member organization.

  Moreover, it appears from your client’s recent Twitter announcement, which includes footage from
  a previous videotaped deposition in this case, that your intention for this deposition is for a far
  different purpose than obtaining information relevant to this case. Given this, I am concerned that
  the motivation for this deposition is not to obtain information relevant to the claims and defenses in
  this case, but rather to seek out unrelated information and interfere with Ms. Weingarten’s other
  activities.

  Accordingly, in lieu of a deposition, we are offering to have Ms. Weingarten provide a declaration
  under oath that answers written questions of your choice (subject to our ability to object to such
  questions of course). In this way, we can be responsive to your subpoena and at the same time not
  impair Ms. Weingarten’s other activities. Ms. Weingarten has an extremely active travel schedule to
  support AFT leaders and members around the country. When she is in the Washington, D.C. office,
  she has many demands on her time to support the staff at AFT in carrying out their mission.

  Please let me know if this is acceptable.

  Abigail



  Abigail V. Carter
  Bredhoff & Kaiser, P.L.L.C.
  805 15th Street, N.W.
  Suite 1000
  Washington, D.C. 20005
  Tel: (202) 842-2600
  Fax: (202) 842-1888
Case 4:17-cv-13292-LVP-EAS ECF No. 122-6 filed 02/27/20                                          PageID.2905             Page 3 of 3




  From: Stephen Klein <steve@barrklein.com>
  Sent: Saturday, January 25, 2020 12:11 PM
  To: Abigail Carter <acarter@bredhoff.com>; jrutter@aft.org
  Cc: Mersino, Paul <mersino@butzel.com>
  Subject: AFT MI v. Project Veritas - electronic copy of Weingarten subpoena

  Abigail,

  I write to confirm my new e-mail address and to provide you an electronic copy of the
  subpoena for deposition we served to Randi Weingarten yesterday in AFT Michigan v.
  Project Veritas in the event that you continue to represent AFT as a third party in this
  matter. If that is not the case, I have also included Jessica Rutter at AFT.

  We’re happy to work with you if the date of the deposition does not work and address
  any other questions or concerns. I’d appreciate electronic correspondence.

  Regards,

  --
  Steve Klein
  Barr & Klein PLLC
  1629 K St NW Ste. 300
  Washington, DC 20006
  (202) 804-6676

  This transmission may be protected by the attorney-client privilege or the attorney work product doctrine. If you are not the
  intended recipient, please delete all copies of the transmission and advise the sender immediately.
